 


109 HCON 197 IH: Declaring that it is the policy of the United States not to enter into any base agreement with the Government of Iraq that would lead to a permanent United States military presence in Iraq.
U.S. House of Representatives
2005-06-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
1st Session
H. CON. RES. 197 
IN THE HOUSE OF REPRESENTATIVES 
 
June 30, 2005 
Ms. Lee (for herself, Mr. Blumenauer, Mr. Conyers, Mr. DeFazio, Mr. Grijalva, Mr. Hinchey, Ms. Kilpatrick of Michigan, Mr. Kucinich, Mr. McDermott, Mr. George Miller of California, Mr. Olver, Mr. Sanders, Mr. Serrano, Mr. Sherman, Ms. Solis, Mr. Stark, Ms. Woolsey, Ms. McKinney, Mr. Rush, Mr. Delahunt, Mr. Lewis of Georgia, Mr. Cummings, Ms. Waters, Mr. Honda, Mr. Jackson of Illinois, Mr. Payne, Ms. Eddie Bernice Johnson of Texas, Mrs. Jones of Ohio, Mr. Towns, Mr. Davis of Illinois, Ms. Jackson-Lee of Texas, Mr. Watt, Mr. Al Green of Texas, Mr. Moran of Virginia, and Ms. Schakowsky) submitted the following concurrent resolution; which was referred to the Committee on International Relations
 
CONCURRENT RESOLUTION 
Declaring that it is the policy of the United States not to enter into any base agreement with the Government of Iraq that would lead to a permanent United States military presence in Iraq. 
 
Whereas on April 13, 2004, President George W. Bush stated: “As a proud and independent people, Iraqis do not support an indefinite occupation and neither does America.”; and 
Whereas on February 17, 2005, Secretary of Defense Donald Rumsfeld, testifying before the Committee on Armed Services of the Senate, stated: We have no intention, at the present time, of putting permanent bases in Iraq.: Now, therefore, be it 
 
That the Congress declares that it is the policy of the United States not to enter into any base agreement with the Government of Iraq that would lead to a permanent United States military presence in Iraq.  
 
